DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on March 07, 2022, claims 1-20 are now pending for examination in the application.

Response to Arguments
The 101 rejection under 35 USC 101 set forth in the 03/07/2022 office action is hereby withdrawn.

This office action is in response to amendment filed 03/07/2022. In this action claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Megiddo et al. (US Pub. No. 20090106059) in view of Jothillingham et al. (US Pub. No. 20170193349).  The Megiddo et al. reference has been added to address the amendment of removing, by the computing device, any event data record that is associated with more than one date from the plurality of event data records.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Megiddo et al. (US Pub. No. 20090106059) in view of Jothillingham et al. (US Pub. No. 20170193349).

With respect to claim 1, Megiddo et al. teaches a method for status report generation, comprising:

retrieving, by a computing device, a plurality of event data records (Paragraph 73 discloses  activities can be business or personal events) associated with dates within a first range (Paragraph 28 discloses periodic data; a range is equivalent to a time period);

removing, by the computing device, any event data record that is associated with more than one date from the plurality of event data records (Paragraph 39 discloses dynamically update and filter data in accordance with particular information known about a user);

sorting, by the computing device, the remaining event data records in order of priority (Paragraph 40 discloses sort and/or weight information in a set of results 302);
and

generating, by the computing device, a status report comprising the sorted remaining event data records, wherein the status report is structured according to the priority of the event data records (Paragraph 29 discloses receives a set of data related to a periodic report and outputs a set of results).
Meggido et al. does not disclose the status report is structured according to the priority of the event data records.
However,  Jothilingam et al. teaches generating, by the computing device, a status report comprising the sorted remaining event data records, wherein the status report is structured according to the priority of the event data records (Paragraph 78 disclose prioritizing the task relative to a number of other tasks, modifying electronic calendars or to-do lists, providing suggestions of possible user actions, and providing reminders to users, just to name a few examples).
	Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Megiddo et al. (business reporting) with Jothilingam et al. (categorizationing and prioritization of tasks).  This would have improved managing productivity by providing relevant and sorted lists of tasks.  See Jothilingam et al.  Paragraphs 2-3.  In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor: task management.  


The Megiddo et al. reference as modified by Jothilingam et al. teaches all the limitations of claim 1.  With respect to claim 2, Jothilingam et al. teaches the method of claim 1, further comprising, for a first subset of remaining event data records:

identifying a priority of each event data record based on one or more individuals associated with the event data record (“prioritizing the task relative to a number of other tasks, modifying electronic calendars or to-do lists, providing suggestions of possible user actions, and providing reminders to users, just to name a few examples,” See Paragraph 78), and

sorting the first subset of event data records according to the identified priority (“prioritizing the task relative to a number of other tasks, modifying electronic calendars or to-do lists, providing suggestions of possible user actions, and providing reminders to users, just to name a few examples,” See Paragraph 78).

	The Megiddo et al. reference as modified by Jothilingam et al. teaches all the limitations of claim 2.  With respect to claim 3, Jothilingam et al. teaches the method of claim 2, wherein each event data record of the first subset comprises a meeting data record (“If such a task of meeting a friend is associated with a job (e.g., occupation) of the user, however, then such a task may be assigned a relatively high measure of importance. The system may weigh a number of such scenarios and factors to determine the importance of a task,” See Paragraph 52); and 
wherein identifying the priority of each event data record of the first subset further comprises identifying the priority of the event data record based on a number of individuals associated with the meeting data record (“If such a task of meeting a friend is associated with a job (e.g., occupation) of the user, however, then such a task may be assigned a relatively high measure of importance. The system may weigh a number of such scenarios and factors to determine the importance of a task,” See Paragraph 52).

	The Megiddo et al. reference as modified by Jothilingam et al. teaches all the limitations of claim 3.  With respect to claim 4, Jothilingam et al. teaches the method of claim 3, wherein identifying the priority of each event data record of the first subset further comprises identifying the priority of the event data record based on a classification of each individual associated with the meeting data record (“If such a task of meeting a friend is associated with a job (e.g., occupation) of the user, however, then such a task may be assigned a relatively high measure of importance. The system may weigh a number of such scenarios and factors to determine the importance of a task,” See Paragraph 52).

	The Megiddo et al. reference as modified by Jothilingam et al. teaches all the limitations of claim 1.  With respect to claim 5, Jothilingam et al. teaches the method of claim 1, further comprising, for a second subset of remaining event data records:

identifying a status of each event data record (“status of tasks,” See Paragraph 24), and

sorting the second subset of event data records according to the identified status (“prioritizing the tasks,” See Paragraph 41).

	The Megiddo et al. reference as modified by Jothilingam et al. teaches all the limitations of claim 5.  With respect to claim 6, Jothilingam et al. teaches the method of claim 5, wherein each event data record of the second subset comprises a task data record (“status of tasks,” See Paragraph 24); and 
wherein identifying a status of each event data record of the second subset further comprises identifying a completion status associated with the task data record (“time spent completing the type of task,” See Paragraph 56).

	The Megiddo et al. reference as modified by Jothilingam et al. teaches all the limitations of claim 1.  With respect to claim 7, Jothilingam et al. teaches the method of claim 1, further comprising transmitting, by the device, the status report to a second device (“generate and display a visual cue and productivity report,” See Paragraph 79).

	The Megiddo et al. reference as modified by Jothilingam et al. teaches all the limitations of claim 1.  With respect to claim 8, Jothilingam et al. teaches the method of claim 1, further comprising receiving a request for a status report, by the device, the request specifying the first range (“generate and display a visual cue and productivity report,” See Paragraph 79 and “task list 902 may depict the portion of the day (e.g., time range) and the amount of time (e.g., duration) to be allocated to particular tasks,” See Paragraph 76).


With respect to claim 9, Megiddo et al. teaches a device for status report generation, comprising:

a processor (Paragraph 68 discloses a processor) executing a report generator, and a network interface (Paragraph 67 discloses an interface) in communication with a data server (Paragraph 33 discloses a server);
wherein the report generator is configured to:
retrieve a plurality of event data records (Paragraph 73 discloses  activities can be business or personal events) associated with dates within a first range (Paragraph 28 discloses periodic data; a range is equivalent to a time period);

remove any event data record that is associated with more than one date from the plurality of event data records (Paragraph 39 discloses dynamically update and filter data in accordance with particular information known about a user);

sort the remaining event data records in order of priority (Paragraph 40 discloses sort and/or weight information in a set of results 302);
and

generate a status report comprising the sorted remaining event data records, wherein the status report is structured according to the priority of the event data records (Paragraph 29 discloses receives a set of data related to a periodic report and outputs a set of results).
Meggido et al. does not disclose the status report is structured according to the priority of the event data records.
However,  Jothilingam et al. teaches generate a status report comprising the sorted remaining event data records, wherein the status report is structured according to the priority of the event data records (Paragraph 78 disclose prioritizing the task relative to a number of other tasks, modifying electronic calendars or to-do lists, providing suggestions of possible user actions, and providing reminders to users, just to name a few examples).
	Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Megiddo et al. (business reporting) with Jothilingam et al. (categorizationing and prioritization of tasks).  This would have improved managing productivity by providing relevant and sorted lists of tasks.  See Jothilingam et al.  Paragraphs 2-3.  In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor: task management.  

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 2, because claim 10 is substantially equivalent to claim 2.

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 3, because claim 11 is substantially equivalent to claim 3.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 4, because claim 12 is substantially equivalent to claim 4.

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 5, because claim 13 is substantially equivalent to claim 5.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 6, because claim 14 is substantially equivalent to claim 6.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 7, because claim 15 is substantially equivalent to claim 7.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 8, because claim 16 is substantially equivalent to claim 8.

With respect to claim 17, Megiddo et al. teaches a non-transitory computer-readable medium comprising instructions, that when executed by a processor, cause the processor to:

retrieve a plurality of event data records (Paragraph 73 discloses  activities can be business or personal events) associated with dates within a first range (Paragraph 28 discloses periodic data; a range is equivalent to a time period);

remove any event data record that is associated with more than one date from the plurality of event data records (Paragraph 39 discloses dynamically update and filter data in accordance with particular information known about a user);

sort the remaining event data records in order of priority (Paragraph 40 discloses sort and/or weight information in a set of results 302);
and

generate a status report comprising the sorted remaining event data records, wherein the status report is structured according to the priority of the event data records (Paragraph 29 discloses receives a set of data related to a periodic report and outputs a set of results).
Meggido et al. does not disclose the status report is structured according to the priority of the event data records.
However,  Jothilingam et al. teaches generate a status report comprising the sorted remaining event data records, wherein the status report is structured according to the priority of the event data records (Paragraph 78 disclose prioritizing the task relative to a number of other tasks, modifying electronic calendars or to-do lists, providing suggestions of possible user actions, and providing reminders to users, just to name a few examples).
	Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Megiddo et al. (business reporting) with Jothilingam et al. (categorizationing and prioritization of tasks).  This would have improved managing productivity by providing relevant and sorted lists of tasks.  See Jothilingam et al.  Paragraphs 2-3.  In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor: task management.  

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 2, because claim 18 is substantially equivalent to claim 2.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 3, because claim 19 is substantially equivalent to claim 3.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 5, because claim 20 is substantially equivalent to claim 5.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20170116552 is directed to Measure, Aggregate and Analyze Exact Effort and Time Productivity:   [0089-0090] compute a plurality of Work Pattern items, using the final user effort map, wherein the plurality of Work Pattern items are selected from the group consisting of a work time, an online work time, an offline work time, time spent on each Purpose, Activity, application and work unit for the user, a core activity time, a collaboration work time, work habits, a total travel time, a fitness time, a CS usage time, smart-phone addiction, physical time in a workplace, private time in a workplace, work time at home, a work effectiveness index, and a work life balance index, generate wellness instruction prompts for the user,.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                             
                                                                                                                                                                           /SYED H HASAN/Primary Examiner, Art Unit 2154